IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-79,922-01


                     EX PARTE STEPHEN JAY SANDBLOOM, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 10-DCR-053774A-HC-1 IN THE 400TH DISTRICT COURT
                          FROM FORT BEND COUNTY


         Per curiam.

                                            OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to forty years’ imprisonment. The Fourteenth Court of Appeals affirmed the

conviction. Sandbloom v. State, No. 14-12-00032-CR (Tex.App.—Houston [14th Dist.] Sep. 6,

2012).

         Applicant contends that he was denied his right to pursue a pro se petition for discretionary

review in this Court after his conviction was affirmed by the Fourteenth Court of Appeals. The trial

court recommends that relief be granted, and the writ record supports the recommendation. See Ex

parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).
                                                                                                    -2-

       Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review

of the judgment of the Second Court of Appeals in Cause No. 14-12-00032-CR that affirmed his

conviction in Cause No. 10-DCR-053774A from the 400th District Court of Fort Bend County.

Applicant shall file his petition for discretionary review with this Court within 30 days of the date

on which this Court’s mandate issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 18, 2013
Do not publish